DETAILED ACTION

Application filed 12/20/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 
A method for error correction of logical pages of an erase block of a solid state drive (SSD) memory, the method comprises:
determining an erase block score of the erase block, wherein the calculating is based on a program erase (PE) cycle of the erase block and one or more erase block error correction parameter; 
determining, based on (a) the erase block score, and (b) a mapping between the erase block score and one or more page error correction parameters for each page type out of multiple pages types, the one or more page error correction parameter for each page type; and 
allocating, within each page of the erase block, an overprovisioning space and an error correction space, based on at least one page error correction parameter related to a page type of the page.
In the first limitation first states “…determining an erase block score…” and then states “…the calculating is based…”
It is not clear is Applicants intend determining and calculating to be used interchangeably. 
Applicants are requested to use uniform claim language. 
The claim states, “…one or more erase block error correction parameter…” and then later on states, “…one or more page error correction parameters…” 
This limitation is not clear. 
What parameters are being referred to here and are there multiple parameters? 
Essential elements are missing from the claims. 
The claim states, “…a mapping between the erase block score and one or more page error correction parameters for each page type out of multiple pages types, the one or more page error correction parameter for each page type…”
It is not clear what exactly this limitation is stating. 
What are the page types? These are not specified in the claim.
 Essential elements are missing from the claim language. 
The last limitation states, “…allocating, within each page of the erase block, an overprovisioning space and an error correction space, based on at least one page error correction parameter related to a page type of the page.
It is not clear what this limitation is stating. 
What is the error correction parameter mentioned in this limitation? Is this the same error correction parameter mention earlier in the claim? 
Essential elements are missing from the claim. 
Independent claims 2 and 3 are rejected for similar reasons and require corrections. 
Corrections are requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,210,166.
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 1 of the present application teaches a method for error correction of logical pages of an erase block of a solid state drive (SSD) memory, the method comprises: determining an erase block score of the erase block, wherein the calculating is based on a program erase (PE) cycle of the erase block and one or more erase block error correction parameter; determining, based on (a) the erase block score, and (b) a mapping between the erase block score and one or more page error correction parameters for each page type out of multiple pages types, the one or more page error correction parameter for each page type; and allocating, within each page of the erase block, an overprovisioning space and an error correction space, based on at least one page error correction parameter related to a page type of the page. Whereas claim 1 of U.S. patent ‘166 teaches a method for error correction of logical pages of an erase block of a solid state drive (SSD) memory, the method comprises: determining an erase block score of the erase block, wherein the determining is based on a program erase (PE) cycle of the erase block and an erase block raw bit error rate (BER); the erase block comprises pages, each page of the erase block is of a page type out of multiple page types; wherein the multiple page types comprises page types that differ from each by at least one out of (a) a bit significance, and (b) a physical location within the erase block; obtaining a mapping between the erase block score and a page raw BER for each page type out of the multiple page types, determining the page raw BER for each page type of the multiple page types, wherein the determining is based, at least in part, on the erase block score and the mapping; and allocating, within each page of the erase block, an overprovisioning space and an error correction space, based on the page raw BER related to a page type of the page. In both claims there is a method for error correction of logical pages of an erase block of a solid state drive by determining a erase block score that is based on the P/E cycles along with another parameter which may be the raw bit error rate. The claims are obvious embodiments of each other and not patentably distinct. Therefore a terminal disclaimer is required. A terminal disclaimer would obviate the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112